TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00565-CR


Thomas Leo Wilford, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. D-1-DC-06-200059, HONORABLE FRED A. MOORE, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

A jury found appellant Thomas Leo Wilford guilty of aggravated assault with a deadly
weapon and assessed his punishment at twenty years' imprisonment.  Appellant's court-appointed
counsel has filed a brief in which he states that the appeal in this cause is frivolous.  See Anders
v. California, 386 U.S. 738 (1967); see also High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978);
Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969).  The State, in its responsive brief, urges that appellant's counsel has not
complied with Anders, High, and Currie.  The State complains that counsel's brief does not "point
out where pertinent testimony may be found in the record, refer to pages in the record where
objections were made, the nature of the objection, the trial court's ruling, and discuss either why the
trial court's ruling was correct or why the appellant was not harmed by the ruling of the court." 
High, 573 S.W.2d at 813.
We agree with the State.  The appeal is abated.  Appellant's counsel, Todd Steven
Dudley, is ordered to tender a new brief fully complying with Anders and High no later than
December 31, 2007.  No extension of time for filing will be granted.


				__________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Waldrop and Henson
Abated
Filed:   November 30, 2007
Do Not Publish